 

Exhibit 10.9

 

SCHLUMBERGER LIMITED

RESTORATION SAVINGS PLAN

 

(As Established Effective June 1, 1995)

 

First Amendment

 

Schlumberger Limited, a Netherlands Antilles corporation (the “Company”), having
reserved the right under Section 8.2 of the Schlumberger Limited Restoration
Savings Plan, as established effective June 1, 1995, to amend the Plan, does
hereby amend the Plan, effective as of January 1, 2004, as follows:

 

  1.   Section 4.1 of the Plan is hereby amended by deleting the first paragraph
thereof and replacing it with the following:

 

“Except as provided in Section 4.2, an Eligible employee may irrevocable elect
to defer, in any whole percentage, an amount from 1% to 15% of such Eligible
Employee’s Excess Compensation.”

 

85